United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 22-1746
                          ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                              Christopher Clayton Pfaff,

                        lllllllllllllllllllllDefendant - Appellant.
                                         ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Eastern
                                   ____________

                               Submitted: July 12, 2022
                                 Filed: July 25, 2022
                                    [Unpublished]
                                    ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Christopher Pfaff appeals after the district court* revoked his supervised release
and sentenced him to 10 months in prison and 9 years of supervised release. His

      *
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the revocation sentence. Pfaff has filed
a pro se brief challenging the revocation sentence and his original criminal
proceeding.

       We conclude that Pfaff’s sentence was not unreasonable, as there was no
indication that the district court overlooked a relevant factor, gave significant weight
to an improper or irrelevant factor, or committed a clear error of judgment in
weighing the relevant factors. See United States v. Miller, 557 F.3d 910, 914 (8th
Cir. 2009) (standard of review); United States v. Larison, 432 F.3d 921, 922-23 (8th
Cir. 2006); see also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014).
The revocation sentence and term of supervised release are within the statutory
maximum, see 18 U.S.C. § 3583(e)(3); 21 U.S.C. § 841(b)(1)(A), and the district
court noted that it had considered the factors under 18 U.S.C. § 3553(a), see United
States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004). There is no merit to the
arguments that the revocation sentence violated the Double Jeopardy Clause, see
United States v. Bennett, 561 F.3d 799, 802 (8th Cir. 2009), or the Eighth
Amendment, see United States v. Contreras, 816 F.3d 502, 514 (8th Cir. 2016).

       As to Pfaff’s pro se argument that the 10 months in prison should count toward
his original 10-year supervised release term, we note that the court was not bound by
the original supervised release term in imposing a new sentence. See 18 U.S.C.
§ 3583(e)(3); United States v. Palmer, 380 F.3d 395, 398 (8th Cir. 2004). As to his
argument that his attorney’s performance in his original criminal proceeding
prejudiced him, he cannot challenge his original conviction in this appeal of the
revocation of his supervised release. See Miller, 557 F.3d at 913.

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________



                                          -2-